Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/29/2021. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10, 13-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kainthla et al., US 5952124, , in view of Zuraw, US 2007/0264572.Regarding claim 1, Kainthla et al., teaches a bipolar battery (col. 5, lines 25-29), the bipolar battery comprising: a housing (col. 4, lines 17-24); an electrolyte disposed in the housing (col. 4, lines 17-24); an electrode disposed in the housing (col. 5, lines 18-29), wherein the electrode comprises: a first anode material (abstract); and a first cathode material (abstract), wherein the first cathode material and the first anode material are disposed on opposite faces of a current collector (col. 4, lines 15-24); an anode disposed in the housing (col. 4, lines 15-24), wherein the anode comprises a second anode material comprising: a zinc compound (col. 6, lines 23-43), a .
Kainthla et al., does not teach bipolar battery comprising a bipolar electrode comprising a first anode and a first cathode; and a second cathode comprising a copper compound. 
However, regarding the bipolar electrode, Kainthla teaches the battery can be a bipolar battery (col. 5, lines 23-25).
Although Kainthla et al., does not disclose a plurality of electrochemical cells, mere duplication has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Additionally, the structure of the bipolar battery is a matter of design choice. 
Zuraw discloses a battery comprising a housing, an anode and a cathode, and a separator between the anode and cathode, wherein the anode includes particles comprising an alloy comprising zinc, indium and bismuth, and cathode includes manganese oxide and copper oxide, and cathode includes conductive aid, such as carbon particles (0059-0061; 0065; claim 1 and claim 19 of Zuraw).

Regarding claim 2, Kainthla et al., does not teach the second anode material comprises bismuth and indium. 
Regarding claim 2, Zuraw, teaches the second anode material comprises bismuth (0006-0012) and indium (0006-0012).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Zuraw into the teachings of Kainthla et al., because Zuraw teaches the advantages of bismuth and indium: “it is believed that bismuth can reduce the amount of gassing that can occur during partial discharge of a battery such as battery 10.” (0031; 0056).Regarding claim 3, Kainthla et al., teaches the second cathode material comprises a manganese oxide compound selected from the group consisting of birnessite-phase manganese dioxide (.delta.-MnO.sub.2) and electrolytic manganese dioxide (EMD) (col. 6, lines 23-33).Regarding claim 4, Kainthla et al., teaches the second cathode material comprises a bismuth compound selected from the group consisting of elemental bismuth and a bismuth salt (claim 21) (col. 6, lines 23-33).Regarding claim 5, Kainthla et al., teaches the copper compound in the second cathode material comprises: a copper compound selected from the group consisting of elemental copper and a copper salt (Example 1; col. 9, lines 50-64).Regarding claim 6, Kainthla et al., teaches a first cell is formed by the first cathode material and the second anode material (abstract).

However, electrically connecting cells in a series versus a parallel arrangement is an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).Kainthla et al., does not teach bipolar battery having first and second electrochemical cells. However, although Kainthla et al., does not disclose first and second electrochemical cells, mere duplication has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).Regarding claim 8, Kainthla et al., teaches the second cathode material further comprises an electroplated conductive metal additive selected from the group consisting of nickel (col. 6, lines 30-43), cobalt (col. 6, lines 30-43), nickel-cobalt (col. 6, lines 30-43), and combinations thereof. Regarding claim 9, Kainthla et al., teaches the electroplated conductive metal additive is present in the second cathode material at a concentration that is greater than 0 wt. % and less than or equal to 20 wt % (col. 6, lines 33-43). Regarding claim 10, Kainthla et al., teaches the conductive carbon is selected from the group consisting of graphite (col. 6, lines 33-43). 
Regarding claim 20, Kainthla et al., teaches the current collector is at least one of copper, a copper alloy, or a copper plated metal (col. 5, lines 46-51).

3.	Claims 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kainthla et al., US 5952124, in view of Zuraw, US 2007/0264572.
Kainthla et al., does not teach the claim limitations of independent claims 11, 12, 18.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Kainthla et al., because Zuraw teaches: 
“[0019] Embodiments can include one or more of the following advantages. 
 [0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 
battery can exhibit a relatively low amount of gassing and/or can be relatively 
unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
 [0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.”
Regarding claim 12, Zuraw teaches the second anode material consists essentially of greater than 0 and less than or equal to 30% zinc oxide (0072), greater than 0 and less than or equal to 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Kainthla et al., because Zuraw teaches: 
“[0019] Embodiments can include one or more of the following advantages. 
 [0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 
battery can exhibit a relatively low amount of gassing and/or can be relatively 
unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
 [0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.”
Regarding claim 18, Zuraw teaches the binder is crosslinked with a copolymer selected from the group consisting of polyvinyl alcohol (0076), polyvinylidene fluoride (0069).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Kainthla et al., because Zuraw teaches:
“[0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 

unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
[0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.” 

Response to Arguments
4.	Applicant's arguments filed 7/29/2021 have been fully considered and they are persuasive. Applicant’s arguments are directed to Zimmerman et al., US 2018/0151910, Zuraw, US 2007/0264572, and Kainthla et al., US 5952124. However, a 35 USC 103 Rejection is presented above of Kainthla et al., US 5952124, in view of Zuraw, US 2007/0264572. In the Remarks filed on 1/25/2021, where arguments were directed to Zuraw, US 2007/0264572, and Kainthla et al., US 5952124, Applicant argues that Kainthla does not teach or suggest a bipolar electrode. However, Kainthla et al., teaches that “bipolar cells and jelly roll cells may be used in accordance with the present invention.” (col. 5, lines 18-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727